           Case 2:20-cv-01071-KJD-NJK Document 26 Filed 04/15/21 Page 1 of 2



 1 CHRISTOPHER CHIOU
   Acting United States Attorney
 2 District of Nevada

 3 BRIANNA SMITH
   Assistant United States Attorney
 4 Nevada Bar No. 11795
   501 Las Vegas Blvd. So., Suite 1100
 5 Las Vegas, Nevada 89101
   (702) 388-6336
 6 brianna.smith@usdoj.gov

 7 Attorneys for the United States

 8
                                 UNITED STATES DISTRICT COURT
 9
                                     DISTRICT OF NEVADA
10

11
     Betty Chames,                                   Case No. 2:20-cv-01071-KJD-NJK
12
                    Plaintiff,
13                                                   Stipulation of Dismissal
           v.
14

15   Robert Wilkie, Secretary, Department of
     Veterans Affairs, Agency,
16                  Defendant.
17
            It is hereby stipulated, by and between plaintiff Betty Chames and defendant United
18
     States of America on behalf of Robert Wilkie, Secretary for the United States Department
19

20 . . .

21

22 . . .

23
     ...
24

25 . . .

26

27 . . .

28
     ...
           Case 2:20-cv-01071-KJD-NJK Document 26 Filed 04/15/21 Page 2 of 2



     of Veterans Affairs (VA), that Plaintiff’s Complaint against the United States of America be
 1

 2   dismissed with prejudice, with each party to bear their own fees and costs.

 3          Dated this 14th day of April, 2021.

 4    JESSE SBAIH & ASSOCIATES, LTD.               CHRISTOPHER CHIOU
                                                   Acting United States Attorney
 5
      /s/ Jesse Sbaih______
 6    JESSE SBAIH                                  /s/ Brianna Smith
      170 S. Green Valley Pkwy. Suite 280          BRIANNA SMITH
 7    Henderson, NV 89012                          Assistant United States Attorney
      Attorney for Plaintiff                       Attorneys for the United States
 8

 9

10                                       IT IS SO ORDERED.
11

12
                                         UNITED STATES DISTRICT COURT JUDGE
13

14                                               4/15/2021
                                         DATED: _____________________________________
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
